Exhibit 10.3 WARRANT NO. PP 14 INV-1B $0.01 WARRANT TO PURCHASE SHARES OF COMMON STOCK OF OMNI BIO PHARMACEUTICAL, INC. Warrant to Purchase Shares of Common Stock (subject to adjustment as set forth herein) Exercise Price $0.01 Per Share (subject to adjustment as set forth herein) VOID AFTER 5 P.M., MST, TIME, April 15, 2015 THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT") OR REGISTERED OR QUALIFIED UNDER ANY OTHER APPLICABLE FEDERAL OR STATE SECURITIES LAWS. THESE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, OR OTHERWISE TRANSFERRED, IN WHOLE OR IN PART, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR QUALIFICATION FILED IN ACCORDANCE WITH THE ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE ACT. Omni Bio Pharmaceutical, Inc. (“Omni”), 5350 S. Roslyn St., Suite 430, Greenwood Village, Colorado 80111 (the "Company"), hereby certifies that, for value received, BOCO Investments, LLC , 262 E. Mountain Avenue, Fort Collins, CO 80524, (who, together with any subsequent holder of this warrant (the “Warrant”), is referred to as the "Holder"), is entitled, subject to the terms and conditions set forth below, to purchase from the Company at any time before 5p.m., Mountain time, on April 15, 2015 ("Expiration Date") up to Three Million ) shares of the Company's $.001 par value Common Stock (the "Shares") at a purchase price of per Share (the "Exercise Price"). The term "Warrant" as used herein shall include the Warrant and any warrants issued in substitution for or replacement of the Warrant, or any warrants into which the Warrant may be divided or exchanged (“Warrants”). The number and character of the securities purchasable upon exercise of the Warrant and the Exercise Price are subject to adjustment as provided below. The Warrant may be assigned, transferred, sold, offered for sale, or exercised, in whole or in part, by the Holder upon compliance with all the pertinent provisions hereof. 1 1.
